Lambert, J.,
(concurring.) The relator was commissioned as captain in the twenty-second regiment of infantry, H. G. S. H. Y., in March, 1885, and thereafter assigned as captain of Company I of said regiment, and so continued until October, 1890, when the governor, as commander in chief of the military and naval forces of the state of Hew York, disbanded said company. Upon a former appeal from an order denying the relator’s application for a writ of certiorari to review the action of the governor in disbanding Company I of the said regiment, on the ground that it was ultra vires, and unconstitutional, (13 N. Y. Snpp. 637,) it was decided by this court that the action of the governor did not offend any of the provisions of the constitution of the state, and that his action was not reviewable by the courts. It was further held that the relator was a commissioned officer, as provided for by article 11 of the constitution, and could not be, as against his consent, deprived of his said office, except as in the manner therein provided; and that the only legal effect of the order made by the governor was to relieve him from command of Company I, and did not deprive him of the office of captain of the twenty-second regiment, thereby leaving the law to fix his status in the military service of the state, which is conceded by the relator to be that of a supernumerary officer, as distinguished from an officer engaged in active service; and such were the terms of the order disbanding Company I. It is there stated: “The commissioned officers rendered supernumerary.” It follows that the relator is entitled to such recognition by the respondent as that of a supernumerary officer, and no more.
The principal charge made by the relator against the respondent, and alleged to result in serious consequences to him, is that he struck his name from the roster of the twenty-second regiment, without right or authority of law, and has since deprived him of his office and appurtenances thereto. Having become a supernumerary officer, we see no good reason why his name should be kept on the roll with the officers in the discharge of active duties; and he does not cite us to any rule or regulation under the military law of the state, or statute, requiring his name to be so kept, either by the respondent or any other person, and we believe none such exist; and it is manifest that there is no sensible reason for such a regulation or practice. Section 44 of the military code, as amended by chapter 332 of the Laws of 1888, and regulation No. 24, provides for the only system of enrollment of supernumerary *399officers to which our attention has been called, and professedly the relator has not complied with these provisions and requirements, and cannot claim the privileges there provided. In the printed points submitted on behalf of the relator it is claimed that the relator did not comply with the provisions of the statute referred to, and of the rules relating to enrollment of supernumerary officers, for the express purpose that he did not wish to be relieved from military duty as by the statute provided. It is therefore made plain that the respondent and officers of the twenty-second regiment were under no duty or obligation to the relator to continue his name as a commissioned officer of the twenty-second regiment upon its roster. If so, then there is no cause to complain, as no regulation or statute was violated by dropping his name from the roster.
The only other grievance sought to be redressed by the means to be afforded by this application is that the respondent has refused to permit the relator to-exercise any of the functions, powers, and privileges vested in him by virtue of his commission as captain in the twenty-second regiment. It is claimed that, as a supernumerary officer, the relator, in his official capacity, has the right to act as a member of the board of officers of the twenty-second regiment, to vote at elections for field officers, to appear at drills and parades provided for by statute, and receive compensation therefor, and perform other duties and functions conferred upon commissioned officers under the constitution of the state. It is unnecessary to investigate the legality of these claims, for the reason that it is not made to appear by legal evidence that he has been deprived of the right to exercise the functions of his office, or discharge any duty imposed upon him by law as a commissioned officer in the military service of the state. The allegation “that the respondent has refused to permit him to exercise any of the functions, powers, and privileges vested in him by virtue of his commission as captain in the twenty-second regiment” is but the statement of a conclusion. It does not appear that at any time or place the relator presented himself for the discharge of any duty or the exercise of any function conferred upon him by law that was denied him by the respondent or any other person. Even in the absence of any denial of the conclusions contained in the moving papers the court would be required, for want of proof, to deny the relator’s application. The respondent makes oath that no demand was ever made upon him by the relator to recognize him as a supernumerary officer, nor to accord any privileges or rights as such. This application was properly disposed of by the special term, and the order denying the writ of mandamus should be affirmed, with $10 costs and disbursements.